


110 HCON 51 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 51
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Ms.
			 Millender-McDonald submitted the following concurrent resolution;
			 which was referred to the Committee on
			 Energy and Commerce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Wear Red Day.
	
	
		Whereas heart disease is the leading cause of death for
			 women in the United States;
		Whereas it is estimated that 42.1 million American women
			 have 1 or more types of heart disease, including high blood pressure, coronary
			 heart disease, congestive heart failure, stroke, and congenital heart
			 defects;
		Whereas extensive clinical and statistical studies have
			 identified major and contributing factors that increase the risk of heart
			 disease;
		Whereas these studies have identified the following as
			 major risk factors that cannot be changed: age (the risk of developing heart
			 disease gradually increases as people age; advanced age significantly increases
			 the risk); gender (women’s risk rises sharply after menopause; each year more
			 women than men have a stroke); and heredity (children of parents with heart
			 disease are more likely to develop it themselves; African Americans have more
			 severe high blood pressure than Caucasians and therefore are at higher risk;
			 the risk is also higher among Latina Americans, some Asian Americans, and
			 Native Americans and other indigenous populations);
		Whereas these studies have identified the following as
			 major risk factors that American women can modify, treat or control by changing
			 their lifestyle or seeking appropriate medical treatment: high blood pressure,
			 high blood cholesterol, smoking tobacco products and exposure to tobacco smoke,
			 physical inactivity, obesity, and diabetes mellitus;
		Whereas these studies have identified the following as
			 contributing risk factors that American women can also take action to modify,
			 treat or control by changing their lifestyle or seeking appropriate medical
			 treatment: individual response to stress, excessive consumption of alcoholic
			 beverages, use of certain illegal drugs, and hormone replacement
			 therapy;
		Whereas more than 39 million American women have high
			 blood pressure;
		Whereas more than 19.7 million America women have
			 cholesterol levels in excess of 240 mg/dL, the level at which it becomes a
			 major risk factor;
		Whereas an estimated 21 million American women put
			 themselves at risk for heart disease every day by smoking cigarettes;
		Whereas data released by the Centers for Disease Control
			 and Prevention shows that more than 60 percent of American adults do not get
			 enough physical activity, and more than 25 percent are not physically active at
			 all;
		Whereas 62 percent of Americans women are overweight or
			 obese;
		Whereas it is estimated that more than 10 million American
			 women have diabetes and that 65 percent of those so afflicted will die of some
			 form of heart disease;
		Whereas the American Heart Association projects that in
			 2007 485,000 American women will have a first or recurrent heart attack and
			 that 45 percent of these women will die as a result;
		Whereas 35 percent of American women who suffer a heart
			 attack in 2007 will suffer a recurrent attack within 6 years;
		Whereas 38 percent of American women who suffer their
			 first heart attack in 2007 will die within 1 year;
		Whereas in 2007 approximately 374,000 American women will
			 suffer a new or recurrent stroke and 92,000 of these women will die as a
			 result;
		Whereas advances in medical research have significantly
			 improved the capacity of American women to fight heart disease by providing
			 greater knowledge about its causes, innovative diagnostic tools to detect the
			 disease, and new and improved treatments that help people survive and recover
			 from this disease;
		Whereas National Wear Red Day is sponsored by the National
			 Heart, Lung, and Blood Institute, part of the National Institutes of Health of
			 the Department of Health and Human Services, as an annual event held on the
			 first Friday in February to increase awareness among American women about their
			 risk of heart disease; and
		Whereas National Wear Red Day 2007 will be observed on
			 Friday, February 2, 2007: Now, therefore, be it
		
	
		That the Congress—
			(1)supports the goals and ideals of National
			 Wear Red Day;
			(2)encourages Americans nationwide to take
			 women's health to heart by wearing red on National Wear Red Day 2007 to show
			 their support for women's heart disease awareness;
			(3)encourages
			 Americans nationwide to support The Heart Truth, the national awareness
			 campaign designed by the National Heart, Lung, and Blood Institute to alert
			 women about their risk for heart disease;
			(4)encourages all
			 American women, especially women ages 40 to 60, the time when a woman's risk of
			 heart disease starts to rise, to embrace the goals of The Heart Truth campaign
			 and take action to modify, prevent, and control their risk factors for heart
			 disease;
			(5)encourages all
			 Americans, men and women alike, to take to heart the 4 simple healthy life,
			 healthy heart goals identified by the HealthierUS Initiative of the Department
			 of Health and Human Services: exercise regularly and maintain a healthy weight;
			 develop good eating habits; avoid tobacco products, drugs and excessive
			 alcohol; and have regular medical checkups to take advantage of screenings that
			 can detect heart-disease related problems early;
			(6)recognizes and
			 reaffirms our Nation’s commitment to fighting heart disease by promoting
			 awareness about its causes, risks, and prevention and by promoting new
			 education programs, supporting research, and expanding access to medical
			 treatment; and
			(7)recognizes all
			 Americans battling heart disease, expresses gratitude to their family members
			 and friends who are a source of love and encouragement as they combat this
			 disease, and salutes the health care professionals and medical researchers who
			 provide assistance to those so afflicted and continue to work to find cures and
			 improve treatments.
			
